DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/2020 has been entered.

Status of the Application
Claims 1, 2, 5-7, and 56-66 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 10/23/2020 are acknowledged.  Claims under consideration in the instant office action are claims 1, 2, 5-7, and 56-66.
 Applicants' arguments, filed 10/23/2020, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Neuschwander-Tetri (Farnesoid X nuclear receptor ligand obeticholic acid for non-cirrhotic, non-alcoholic steatohepatitis (FLINT): a multicentre, randomised, placebo-controlled trial, Lancet, 2015, 385, pp. 956–965) in view of Yoshiji (Losartan, an angiotensin-II type 1 receptor blocker, attenuates the liver fibrosis development of non-alcoholic steatohepatitis in the rat, BMC  Research Notes, 2009, 2(70), pp. 1-3).
Rejection
Neuschwander-Tetri is drawn towards the use of obeticholic acid for the treatment of non-alcoholic steatohepatitis (see abstract).  Neuschwander-Tetri teaches that obeticholic acid improved centrally scored liver histology defined as a decrease in non-alcoholic fatty liver disease activity score by at least 2 points without worsening of fibrosis from baseline to the end of treatment, thus improving the histological features of non-alcoholic steatohepatitis (see abstract).
Harada does not teach an embodied combination of obeticholic acid with losartan wherein obeticholic acid and losartan are the only active ingredients.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to formulate a composition comprising a combination of obeticholic acid and losartan, since Neuschwander-Tetri and Yoshiji teach obeticholic acid and losartan, respectively, can be administered to treat non-alcoholic steatohepatitis, and it is prima facie obvious to combine components known for the same purpose for their combined additive effects, with a reasonable expectation of success absent evidence of criticality of the particular formulation.  Additionally, “[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Therefore, it would have been prima facie obvious to combine obeticholic acid and losartan in a composition cojointly in a formulation to treat NASH.
Response to Arguments
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive.
Applicant argues that Harada does not teach a combination of an FXR agonist and an ARB, wherein the FXR agonist and the ARB are the only active pharmaceutical ingredients, as amended claim 1 recites.  The Examiner respectfully disagrees since Neuschwander-Tetri is drawn towards the use of obeticholic acid for the treatment of non-alcoholic steatohepatitis (see abstract).  Yoshiji is drawn towards the effects of losartan on non-alcoholic steatohepatitis (see abstract).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to formulate a composition comprising a combination of obeticholic acid and losartan, since Neuschwander-Tetri and Yoshiji teach obeticholic acid and losartan, respectively, can be administered to treat non-alcoholic steatohepatitis, and it is prima facie obvious to combine components known for the same purpose for their combined In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Therefore, it would have been prima facie obvious to combine obeticholic acid and losartan in a composition cojointly in a formulation to treat NASH.

Claims 57-66 are rejected under 35 U.S.C. 103 as being unpatentable over Neuschwander-Tetri (Farnesoid X nuclear receptor ligand obeticholic acid for non-cirrhotic, non-alcoholic steatohepatitis (FLINT): a multicentre, randomised, placebo-controlled trial, Lancet, 2015, 385, pp. 956–965) and Yoshiji (Losartan, an angiotensin-II type 1 receptor blocker, attenuates the liver fibrosis development of non-alcoholic steatohepatitis in the rat, BMC  Research Notes, 2009, 2(70), pp. 1-3) as applied to claims 1, 2, 5-7, and 56 above and further in view of Harada (WO 2014/142,364, as disclosed in IDS).
The teachings of Neuschwander-Tetri and Yoshiji are presented above.
Neuschwander-Tetri and Yoshiji do not teach a composition further comprising one or more pharmaceutically acceptable carriers or excipients.
Harada teaches compositions for the treatment of non-alcoholic steatohepatitis (NASH), which comprise eicosapentaenoic acid (EPA) (see abstract).  Harada teaches such compositions further comprising additional elements including bile acid derivatives, which are farnesoid X receptor (FXR) ligand, such as obeticholic acid (paragraph 00264), and preferably antihypertensives such as losartan (paragraph 00277).  Harada teaches such compositions further comprising pharmaceutically acceptable excipients (paragraph 00265).
It would have been obvious to one of ordinary skill in the art to formulate a composition further comprising one or more pharmaceutically acceptable carriers or excipients, as suggested by Harada, and produce the instant invention.


Conclusion
Claims 1, 2, 5-7, and 56-66 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ANDREW P LEE/Examiner, Art Unit 1628      

/SAVITHA M RAO/Primary Examiner, Art Unit 1629